United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tujunga, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-972
Issued: December 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal of a November 17, 2008 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On April 26, 2005 appellant, then a 57-year-old sales associate, filed an occupational
disease claim alleging aggravated carpal tunnel syndrome due to continued use and repetitive
motions of her hands and wrists. She has a history of carpal tunnel syndrome since 1989 when
she worked as a distribution clerk. Appellant first realized that her condition was caused or
aggravated by employment activities on June 23, 2004. She did not immediately stop work
although the employing establishment advised that she previously stopped work as a distribution

clerk on September 15, 1995 and returned to work on February 2, 2003 as a sales associate. The
employing establishment controverted the claim indicating that appellant was not employed
between September 15, 1995 and February 3, 2003.1 The employing establishment noted that
appellant’s job as a sales associate did not require constant keyboard use.
Appellant submitted a December 5, 2004 statement noting that her carpal tunnel
syndrome symptoms first began in December 1989. She noted becoming a sales associate in
February 2003 and since had several episodes of carpal tunnel syndrome. In particular, appellant
indicated that using her right hand for keyboarding worsened her condition. She also submitted
several medical reports dated between 1992 and 2003. This included reports dated December 26,
2002 and January 31, 2003 from Dr. Glenn Takei, a Board-certified orthopedic surgeon, who
found moderately severe right carpal tunnel syndrome and possible underlying rheumatoid
arthritis. On January 16, 2003 Dr. Charles Imbus, a Board-certified neurologist, diagnosed
moderately severe carpal tunnel syndrome with some wallerian degeneration present.
After the Office requested additional factual and medical evidence, appellant submitted
several photographs of her work area.
In a July 13, 2005 decision, the Office denied appellant’s claim finding insufficient
medical evidence to establish causal relationship. In a September 12, 2005 decision, it denied
her oral hearing request as untimely filed.
Appellant subsequently submitted reports dated August 15 and 28, 2001 from
Dr. Raymond Gritton, a Board-certified physiatrist, who diagnosed very mild rheumatoid
arthritis and noted that appellant’s job as a distribution clerk required repetitive lifting and
sorting mail.
On May 15, 2006 appellant requested reconsideration. In a statement of the same date,
she noted that she had tested false positive for rheumatoid arthritis as a result of her hepatitis C
condition. Appellant was also diagnosed with acute tendinitis due to repetitive hand use as
required by her work duties. She described her job duties as a distribution clerk which required
repeated movement of her wrists, hands and fingers. Appellant also described her sales associate
duties that included keyboarding, reaching and lifting packages. She indicated that her condition
improved with cessation of activities and, therefore, she had been off work for several months.
Appellant also provided a list of previous diagnoses and physicians who had treated her.
Appellant submitted medical reports dated between December 17, 1991 and June 23,
1993 opining that her position as a distribution clerk caused bilateral chronic sub-acute tendinitis
of the hands and forearms and aggravated her rheumatoid arthritis. She also submitted more
contemporaneous reports including June 16, 2004 x-ray results of her left hand and wrist from
Dr. Michael Smith, a diagnostic radiologist, who diagnosed minor degenerative change with
slight narrowing of the radiocarpal joints. On November 22, 2004 Dr. Soon-Min Tan, a Board1

The employing establishment terminated appellant on September 15, 1995 for excessive absences. Appellant
has a prior claim, xxxxxx996, that the Office accepted for bilateral flexor tenosynovitis and temporary aggravation
of rheumatoid arthritis both wrists. This claim was accepted for medical treatment for the closed period of June 13,
1990 to May 31, 1992. Claim number xxxxxx996 is not presently before the Board.

2

certified internist, noted that appellant’s history of injury consisted of various joint pain since
1988 and a diagnosis of rheumatoid arthritis and tendinitis. He found that her examination was
remarkable for lack of synovitis. Dr. Tan diagnosed right carpal tunnel syndrome, right hand
pain and doubted that appellant had rheumatoid arthritis. On May 11, 2006 Dr. Marek Zdarzyl,
an internist, noted treating appellant since March 2006 for hyperlipidemia, depression and
hepatitis C. He noted that she requested his opinion as to whether her carpal tunnel syndrome
was caused by the type of work she used to do. Dr. Zdarzyl noted that the medical records
indicated the nature of appellant’s employment and repetitive use of her hands and fingers were
the causative factor. He also noted that all rheumatologists who treated her found she did not
have rheumatoid arthritis but had a positive rheumatoid factor test. Dr. Zdarzyl indicated that his
report was based solely on a review of the medical records presented by appellant.
In a July 6, 2006 decision, the Office denied modification of its July 13, 2005 decision
finding the medical evidence insufficient to establish causal relationship. It further found that, as
appellant was not employed by the employing establishment between September 15, 1995 and
February 3, 2003, the period of exposure began on February 4, 2003 when she began working as
a sales associate.
In a July 6, 2006 statement, appellant requested reconsideration. In a subsequent undated
statement, she noted that the present claim began in 1994. Appellant also noted working in 1994
as a dispatch clerk performing repetitive breakdown and throwing of mail. She indicated that she
was terminated in 1995 for an inability to perform her duties due to continuous symptoms and
pain. Appellant also noted that, prior to returning to work in 2003, she tested positive for carpal
tunnel syndrome. She indicated that she returned to work in 2003 as a window clerk, which
required repeated movement and flexing of her wrists, holding arms in the air, lifting above her
shoulders and rapid finger movement. Appellant had to take time off again due to severe pain.
On September 1, 2006 she stated that she was hired by the employing establishment in
August 1988. Appellant noted receiving compensation from January through May 31, 1992 for
right wrist acute tendinitis. She indicated that she separated from the employing establishment in
June 1992 for excessive absences. Appellant was rehired in 1994 and performed dispatch clerk
duties which caused her claimed condition. She stated that she was terminated in June 1995 for
excessive absences due to her condition and rehired in November 2002 as a sales associate.
Appellant reiterated that her sales clerk duties aggravated her carpal tunnel syndrome. On
July 15, 2007 she noted that she was waiting for her physician’s report on causal relationship.
On August 15, 2007 Dr. John Osterkamp, a Board-certified orthopedic surgeon, noted
that his examination revealed limited motion of the fingers and wrist. He diagnosed left colles
fracture with residual carpal tunnel syndrome and stiffness of hand.
Dr. Osterkamp
recommended surgery. In a September 26, 2007 report, Dr. Jean Ding, a Board-certified
orthopedic surgeon, noted appellant’s complaint of bilateral constant hand numbness right worse
than left, bilateral upper extremity pain and swelling. She noted that appellant’s examination
revealed normal range of motion of the right upper extremity and spine as well as a normal
neurological examination. Dr. Ding noted cumulative trauma from repetitive use of the upper
extremities for writing, lifting, pushing and pulling. She diagnosed bilateral carpal tunnel
syndrome and right ganglion cyst. Dr. Ding opined that appellant’s diagnosed conditions were
caused by industrial exposure and secondary to work activities based on appellant’s medical
history and records.

3

In an October 3, 2007 decision, the Office denied modification of its July 6, 2007
decision finding that the medical evidence did not establish causal relationship between
appellant’s wrist and hand condition and her work activities from 2003.
On October 2, 2008 appellant requested reconsideration. In an October 1, 2008
statement, she indicated that she was submitting additional medical evidence. Appellant also
noted that she underwent carpal tunnel release surgery. She submitted an electromyogram
(EMG) report dated April 8, 2008 without a physician’s name. The EMG report noted findings
and advised that the study was consistent with extremely severe right carpal tunnel syndrome and
very severe left carpal tunnel syndrome. It also suggested further clinical correlation.
In a November 17, 2008 decision, the Office denied modification of its October 3, 2007
decision finding the medical evidence insufficient to establish an injury causally related to
appellant’s federal duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,

2

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

4

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record supports that the duties of appellant’s sales associate position included
keyboarding, reaching and lifting packages. However, appellant has not provided sufficient
medical evidence to establish that her preexisting carpal tunnel syndrome has been aggravated
due to these employment activities.
On September 26, 2007 Dr. Ding diagnosed bilateral carpal tunnel syndrome and right
ganglion cyst. She noted that appellant sustained cumulative trauma from repetitive use of her
upper extremities for writing, lifting, pushing and pulling. Dr. Ding opined that appellant’s
diagnosed conditions were secondary to work activities and caused by industrial exposure.
Although she supports causal relationship, she does not provide any medical rationale explaining
how appellant’s repetitive duties as a sales associate specifically aggravated her carpal tunnel
condition and was not a natural progression of her preexisting hand and wrist conditions.5
Dr. Ding’s report did not demonstrate a familiarity with any particular work duties in appellant’s
job as a sales associate that she performed since 2003. This distinction is particularly important
as the medical evidence demonstrates that appellant has a history of hand and wrist conditions
since 1988.6 Thus, Dr. Ding’s report is insufficient to establish appellant’s claim for aggravation
of carpal tunnel syndrome due to her duties as a sales associate.
In a May 11, 2006 report, Dr. Zdarzyl noted that he treated appellant for hyperlipidemia,
depression and hepatitis C. He further noted that appellant requested his opinion regarding the
cause of her carpal tunnel syndrome. Dr. Zdarzyl opined that based on the medical records that
appellant presented to him, repetitive use of hands and fingers were the causative factor in her
condition. Despite providing some support for causal relationship, his opinion is of little
probative value as he did not provide any medical rationale to explain the reasons for his opinion
and did not appear to be familiar with particular duties of appellant’s sales associate job.7
Dr. Tan’s November 22, 2004 report noted appellant’s history of joint pain since 1988.
She also diagnosed right carpal tunnel syndrome and right hand pain. He did not, however,
attribute a cause of appellant’s condition or explain whether it was caused or aggravated by
appellant’s duties as a sales associate. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); George Randolph Taylor, 6 ECAB 986, 988
(1954) (where the Board found that a medical opinion not fortified by medical rationale is of little probative value).
6

See Vernon R. Stewart, 5 ECAB 276, 280 (1953) (where the Board held that medical opinions based on histories
that do not adequately reflect the basic facts are of little probative value in establishing a claim).
7

See id.

5

the issue of causal relationship.8 Similarly, the reports of Drs. Smith and Osterkamp diagnosed
appellant’s hand and wrist condition but did not address the issue of causal relationship. As
noted, medical evidence without an opinion on causal relationship is of little probative value.
Appellant has also submitted various medical evidence from her prior claim that predates the
current claim and the duties that she began performing in 2003.
The record also contains an EMG report dated April 8, 2008 that diagnosed severe
bilateral carpal tunnel syndrome. The report did not contain the name or signature of a physician
who performed the EMG. The Board has held that a medical report may not be considered as
probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in 5 U.S.C. § 8102(2), and reports lacking proper
identification do not constitute probative medical evidence.9 Consequently, appellant has not
submitted sufficient medical evidence to establish a causal relationship between her carpal tunnel
condition and her duties as a sales associate.
On appeal, appellant asserts that her condition began in 1994 but was misdiagnosed as
rheumatoid arthritis. She further asserts that most of her treating physicians did not feel they
were qualified to show causal relationship as they did not treat her for carpal tunnel syndrome.
The Board notes that the medical evidence of record reflects that appellant has been diagnosed
with carpal tunnel syndrome, and accordingly, her claim has been treated as an occupational
disease claim for aggravated carpal tunnel syndrome. However, appellant has the burden of
establishing by the weight of the reliable, probative and substantial evidence that the condition for
which she claims compensation was caused or adversely affected by factors of her federal
employment.10 As noted, she has not submitted sufficient medical evidence to meet this burden.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an occupational disease in the performance of duty.

8

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

9

See D.D., 57 ECAB 734 (2006) (medical reports lacking proper identification cannot be considered as probative
evidence in support of a claim).
10

B.F., 60 ECAB ___ (Docket No. 09-60, issued March 17, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 17, 2008 is affirmed.
Issued: December 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

